DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “complex” in claim 30 is a relative term which renders the claim indefinite. The term “complex” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim does not recite what is intended to be encompassed by a “complex geometry”. The specification give one example of what geometry may be considered complex as “polygonal boundary with a plurality of straight lip sections, with a section of the signal line being embedded in each lip section”. However, it is not clear from the wording in the claim or the specification if this is the only geometry that would be within the scope of the limitation “complex geometry”. Nor would one of ordinary skill in the art know that this is the only shape that would be encompassed by the term. Claim 31 is rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-17, 19-20 and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swinderman et al. US 2003/0230466 (US’466).

Regarding claim 12, US’466 teaches a conveyor belt cleaner scraper blade for cleaning the surface of a conveyor belt (a way wiper for wiping a surface of a machine tool) and a method of manufacture of the scraper blade (abstract). US’466 further teaches the scrapping blade includes a scrapping tip 14 (a way wiper lip subject to wear for wiping the surface of the machine tool). The wear section 23 of the conveyor belt scraper blade. 10 is adapted to wear during use such that the scraping tip 14 as shown in FIG. 1 is eventually located approximately at the bottom end of the wear section 23. A wear line 24 (wear limit) is located on the outer surface 18 adjacent the bottom end of the wear section 23 (wherein the way wiper lip defines a wear limit) (para. 53). The scraper blade further includes electrical wear rate sensors 46 and 48 (at least one signal line) which extend along the length of the scraper blade 10 to indicate how much the blade has been worn (para. 56). The wear sensors are embedded in the blade (para. 10, 61, 86-87, see fig. 1 and 11-12). As the blade wears away, the signal lines are also worn away and exposed as the blade to worn down to the wear limit (at least one section of the signal line is exposed on reaching the wear limit). Therefore, US’466 teaches a way wiper for wiping a surface of a machine tool comprising: - a way wiper lip subject to wear for wiping the surface of the machine tool, wherein the way wiper lip defines a wear limit; and - at least one signal line, wherein the at least one signal line is embedded in the way wiper lip such that at least one section of the signal line is exposed on reaching the wear limit.

Regarding claims 13 and 19, US’466 teaches the wiper of claim 12. US’466 further teaches the signal lines are electrical wear rate sensors 46 and 48 connected to a microprocessor (para. 56, see fig. 1), which reads on wherein the at least one signal line is an electrical conductor of an electric circuit, regarding claim 13 and wherein the signal line comprises two conductor sections that are each embedded in the way wiper lip such that at least one section of each conductor section is exposed on reaching the wear limit, regarding claim 19.

Regarding claim 14, US’466 teaches the wiper of claim 13. US’466 further teaches the microprocessor 34 may include a battery to operate the microprocessor 34 and data storage means for collecting and storing data (para. 54), which reads on wherein the electric circuit is fed with electrical energy from a battery.

Regarding claim 15, US’466 teaches the wiper of claim 14. US’466 further teaches in case of an external power failure the circuit will automatically run on battery power. The battery is constantly charged (rechargeable) by either the 220VAC or 24VDC power supply (para. 105). Therefore, US’466 further teaches wherein the battery is a rechargeable battery.

Regarding claims 16-17, US’466 teaches the wiper of claim 13. US’466 further teaches a monitor and display unit for such a system is shown in FIG. 19. The circuitry itself is installed in a typical control-type enclosure (with NEMA, explosion proof, etc., options available), with a front panel arranged as in FIG. 20. The looped wire configuration wear circuit is coupled to the indicator unit of FIG. 20. As the cleaner blade wears out, the wire loops (2601 in FIG. 21) in the blade are broken and a series of LED's (light emitting diodes) on the front panel are actuated, indicating the wear level of the blade as a percentage. Two larger visual indicators are used so that the wear status of the blades is visible from a distance. The "blades OK" indicator 2002 and "service required" indicator 2004, are higher intensity LED's. The "service required" indicator is turned ON (and "blades OK" turned OFF) when the wear level reaches 80-100% worn, for example (para. 103). Therefore, US’466 further teaches wherein the circuit includes an illuminant, with regard to claim 16 and wherein the illuminant is an LED, with regard to claim 17.

Regarding claim 20, US’466 teaches the wiper of claim 12. US’466 further teaches all of the sensor wires are connected to an input module for the control system (para. 91), which reads on wherein the circuit has an interface to connect the same to a control device.

Regarding claims 27-29, US’466 teaches the wiper of claim 12. US’466 further teaches the wear sensor 1204 uses a unique geometric design. As is evident from an inspection of FIG. 12, the wear sensor 1204 is preferably a series of concentric conductive loops. Each of the loops features one electrical connection that is common to all of the loops, and one connection that is unique to a particular loop. For this reason, a wear sensor with five concentric loops requires six electrical connections to the electrical conductors within the geometry. The wear sensor 1204 may include one or more loops. A wear sensor 1204 including a single loop will indicate when a scraper blade is worn to a selected extent, such as completely worn such that replacement is required (para. 87, see fig. 11-12). Therefore, US’466 further teaches wherein the signal line defines the wear limit of the way wiper lip, with regard to claim 27, wherein the signal line defines the wear limit of the way wiper lip, for which purpose the signal line has a free end that defines the wear limit, with regard to claim 28 and wherein the signal line defines the wear limit of the way wiper lip, for which purpose the signal line extends in parallel with the wear limit, with regard to claim 29.

Regarding claims 30-31, US’466 teaches the wiper of claim 12. US’466 further teaches the lip can be a 2-dimensional shape formed with straight lines (polygonal) and multiple sensor line located across the scrapping edge of the polygone (see figs. 1-4 and 17-18). Therefore, US’466 further teaches wherein the way wiper lip has a complex geometry, with regard to claim 30 and wherein the way wiper lip has a polygonal boundary having a plurality of straight lip sections, with a section of the signal line being embedded in each lip section, with regard to claim 31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over US’466.
Regarding claim 18, US’466 teaches the wiper of claim 16. 

US’466 does not teach wherein the illuminant is provided at the way wiper lip.

However, US’466 teaches the same components of a wiper lip and an illuminator and making components integral with each other would be a matter of obvious engineering choice.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US’466 to include wherein the illuminant is provided at the way wiper lip because the device of US’466 includes the wiper lip and illuminator components and making these components integral with each other would be a matter of obvious engineering choice absent any new or unexpected results see MPEP 2144.04 V.B.

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over US’466 as applied to claim 12 above, and further in view of Heinzen US 6,615,639 (US’639).

Regarding claim 21, US’466 teaches the wiper of claim 12. 

US’466 does not teach wherein the at least one signal line is a light conducting optical waveguide.

US’639 teaches a seal for preventing leakage of fluid from between a first member and a second member the second member is capable of moving toward and away from the first member (abstract). US’639 further teaches the present invention relates to seals which are positioned against a moving surface, and more particularly to seals which prevent fluid, e.g. lubricant, leakage or passage between two surfaces. The seal includes a conductor, such as an optical or electrical conductor, for indicating that the body of the seal has undergone excessive wear or deterioration. The conductor is embedded within or attached to the body of the seal at a specified depth or location, namely the depth or extent of acceptable wear. The conductor may be an optical conductor, such as an optical fiber (light conducting optical waveguide), or an electrical conductor, such as a wire or other means of conducting electricity. The continuity of the conductor can be checked to determine if the seal body has worn to the specified depth or been deteriorated beyond a specified extent (col .1). Therefore, US’639 teaches that optical fiber can be used in the same way as electrical wire embedded in an object subject to wear and used to indicate that the object has undergone excessive wear or deterioration

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the device of US’466 to include wherein the at least one signal line is a light conducting optical waveguide because US’639 teaches that optical fiber can be used in the same way as electrical wire embedded in an object subject to wear and used to indicate that the object has undergone excessive wear or deterioration and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

Claim(s) 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US’466 as applied to claim 12 above, and further in view of Ward et al. US 4,189,046 (US’046).

Regarding claim 22-23, US’466 teaches the wiper of claim 12. 

US’466 does not teach wherein the at least one signal line is a fluid line, regarding claim 22 and wherein the fluid line establishes fluid communication with a reservoir that is filled with fluid, regarding claim 23.

US’046 teaches conveyor belt cleaning apparatus a conveyor belt cleaning apparatus includes a scraper member mounted for movement into engagement with a run of the conveyor belt, and includes at least one fluid pressure actuated ram or torque motor for holding the scraper member against the belt when the conveyor is in operation (abstract). US’639 further teaches It will also be seen from FIGS. 2 and 3 that the scraper member is provided with respective cavities 38 which extend longitudinally of the member and which are spaced appropriate distances from the respective scraper edges. When the edges have been worn away so that the cavities are broken into, as shown by the chain dotted line W in FIG. 2, it is time for the scraper member to be re-adjusted to bring the other edge into operation or for the replacement of the scraper member by a new one. Air under pressure in the control system is able to communicate with the cavity 38 adjacent that scraper edge which for the time being is in use by way of a flexible conduit 40 which is shown extending along one of the leaf springs and connected to one of the pneumatic rams 18 (but it will be understood that it could be connected into any part of the system). The arrangement is such that when the scraper edge which is in use becomes so badly worn down that the adjacent cavity 38 is broken into, the sudden massive loss of air from the control system through the exposed cavity cannot be compensated for by the relatively small delivery of air from the pump and thus the pneumatic rams are allowed to retract and the scraper member is consequently allowed to fall away from the conveyor belt. The working medium of the control system could of course be hydraulic fluid instead of air under pressure (col. 3-4 and 7). Therefore, US’046 teaches that a wiping blade for a conveyor belt can include fluid reservoirs/cavities and fluid lines that when broken can indicate wear of the cleaning blade and immediately stop operation. 


It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the device of US’466 to include wherein the at least one signal line is a fluid line, regarding claim 22 and wherein the fluid line establishes fluid communication with a reservoir that is filled with fluid, regarding claim 23 because US’046 teaches that a wiping blade for a conveyor belt can include fluid reservoirs/cavities and fluid lines that when broken can indicate wear of the cleaning blade and immediately stop operation combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Regarding claim 24, the modified device of US’466 teaches the wiper of claim 23. US’466 further teaches the cavities can be filled with air, as discussed above. Wherein air is transparent and a fluid since it a substance that has no fixed shape and yields easily to external pressure; a gas or a liquid. Therefore, US’046 further teaches wherein the fluid is transparent.

Allowable Subject Matter
Claims 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or render obvious wherein the fluid line is a component of a glow stick, with the fluid line providing fluid communication with a fluid reservoir that is visibly attached to the way wiper lip and that contains a reaction fluid of the glow stick. Claim 26 depends from claim 25 and would be allowable for the same reasons as stated above. 


Conclusion


	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713